Citation Nr: 1637856	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-32 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from in the United States Army from November 1966 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in a February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reopened the Veteran's claim and confirmed and continued the prior denial. Jurisdiction of the Veteran's claim was transferred to the RO in Philadelphia, Pennsylvania, in May 2010.

In November 2015, the Veteran and his significant other testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This case was previously before the Board in February 2016.  At that time, the Board reopened the Veteran's previously denied claim for entitlement to service connection for cervical spondylosis with referred pain to shoulder and right arm, and remanded the reopened claim for additional development.  The matter now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, the Board notes that the Veteran's record reflects that he sought disability benefits from the Social Security Administration (SSA) in the past.  VA's duty to assist includes the requirement to obtain records in the custody of SSA.  38 C.F.R. § 3.159(c).  To this point, VA has not sought any records in the custody of that agency.  As such, an attempt must be made on remand.  

Second, following the most recent March 2016 supplemental statement of the case, the Veteran's representative submitted a waiver in April 2016 allowing the Board to review any newly submitted evidence.  In a separate April 2016 letter, however, the Veteran wrote that his representative did not inform him of this action, and he asked to "disregard the due process waiver" submitted by his representative.  In consideration of the Veteran's letter, and as the Veteran thereafter submitted additional evidence and argument, the Veteran's case must be remanded to allow for AOJ review of the newly submitted evidence.

Third and finally, in its previous February 2016 remand, the Board sought an additional opinion regarding the etiology of the Veteran's cervical spine disorder.  Though an additional opinion was offered in March 2016, the reviewing doctor did not address the Veteran's lay statements regarding continuity of symptomatology and other lay statements.  An addendum opinion is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession. A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Return the record to the VA examiner who offered the March 2016 opinion regarding the etiology of the Veteran's cervical spine disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, to include the Veteran's submissions subsequent to the March 2016 supplemental statement of the case, the examiner is requested to revisit his opinions offered in March 2016 and comment upon the Veteran's statements that he did not seek treatment for or complain of cervical spine pain in the years after service because he was able to avoid activities that aggravated his neck pain.  In this regard, he further stated that he had a fear of needles and surgery and that, though he suffered from monthly flare-ups of his neck and right shoulder pain, he wanted to avoid treatment.  Furthermore, the examiner should address the Veteran's and his significant other's testimony that he has had a continuity of symptomatology since military service.  

The examiner is advised that the absence of evidence of treatment for neck pain in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  That is, if the examiner rejects the Veteran's lay statements, the examiner should provide a reason for doing so beyond the mere lack of corroborating records.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, including all evidence submitted by the Veteran since the time of the March 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

